Title: To George Washington from William Fitzhugh, Jr., 26 May 1786
From: Fitzhugh, William Jr.
To: Washington, George

 

Dear Sir
Baltimore Town 26th May—1786.

Soon after I was honor’d with your Favor of the 15th, I had an opportunity of making an Enquiry respecting the sheep, you mentioned you were in want of—I find from one Cause or other, most of the Gentlemen who bred the best sheep have suffer’d a considerable Diminution of their Stock: so much that I am of opinion the Number you wish for, could not be obtain’d among the whole of them: On my application to Mr Edward Reynolds, he has been prevailed on to spare fifteen, perhaps twenty, of his best blooded Ewe Lambs: his Price is two Dollars each: lower than which none have been sold this season. If the Number is worth your attention, and you approve of the Terms: the sooner it can be communicated with Convenience the better; as he has engaged to keep them until I receive your Determination. I think the Price Extravagant: but they are such as merit the highest recommendation and are to be met with in few places—my Fathers unsettled State in the Time of the war has been nearly fatal to his Flock of sheep: a little Time with proper attention, I hope will render it as valuable as ever—and if no accident intervenes, we shall have it in our Power the ensuing Spring, to offer you a blooded ram and a few Ewes: which by crossing with yours may be of great Improvement to them—The Barley you were so kind as to send over arrived very seasonably and safe—for which we return our Thanks. Be pleased to present me respectfully to Mrs Washington and the Family—with perfect Esteem and regard I have the honor to be Yr Excelly’s mst obedt servt

Wm Fitzhugh Junr

